UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-4460



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


JACQUELINE LYNNE BRIDGES,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Middle
District of North Carolina, at Durham. William L. Osteen, Senior
District Judge. (1:05-cr-00244-WLO)


Submitted: November 15, 2006               Decided:   November 20, 2006


Before WIDENER, WILKINSON, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas N. Cochran, Assistant Federal Public Defender, Greensboro,
North Carolina, for Appellant. Anna Mills Wagoner, United States
Attorney, Sandra Jane Hairston, Assistant United States Attorney,
Greensboro, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Jacqueline   Lynne    Bridges   appeals    from   the    160-month

sentence   imposed   following   her   guilty    plea   to   conspiracy    to

distribute more than fifty grams of crack cocaine.                   Bridges’

counsel filed a brief pursuant to Anders v. California, 386 U.S.

738, 744 (1967), stating that there were no meritorious issues for

appeal, but addressing the validity of Bridges’ sentence.             Bridges

filed two documents in this court, raising additional issues and

expressing her disagreement with some drug amounts attributed to

her.   Because our review of the record discloses no reversible

error, we affirm.

             We find that Bridges’ guilty plea was knowingly and

voluntarily entered after a thorough hearing pursuant to Fed. R.

Crim. P. 11.      Bridges was properly advised of her rights, the

offense charged, and the minimum and maximum sentences for the

offense.     The court also determined that there was an independent

factual basis for the plea and that the plea was not coerced or

influenced by any promises. See North Carolina v. Alford, 400 U.S.

25, 31 (1970); United States v. DeFusco, 949 F.2d 114, 119-20 (4th

Cir. 1991).

           We find that the district court properly applied the

Sentencing    Guidelines   and   considered     the   relevant     sentencing

factors before imposing the 160-month sentence.                  18 U.S.C.A.

§ 3553(a) (West 2000 & Supp. 2006); see United States v. Hughes,


                                  - 2 -
401 F.3d 540, 546-47 (4th Cir. 2005).     Additionally, we find that

the sentence imposed was reasonable.     See United States v. Green,

436 F.3d 449, 457 (4th Cir. 2006) (“[A] sentence imposed within the

properly calculated [g]uidelines range . . . is presumptively

reasonable.”) (internal quotation marks and citation omitted),

cert. denied, 126 S. Ct. 2309 (2006).        Accordingly, we affirm

Bridges’ sentence.

          As required by Anders, we have reviewed the entire

record, including the documents filed by Bridges, and have found no

meritorious issues for appeal.         We therefore affirm Bridges’

conviction and sentence.   This court requires that counsel inform

his client, in writing, of her right to petition the Supreme Court

of the United States for further review.       Accordingly, we deny

counsel’s motion to withdraw from representation.        If Bridges

requests that a petition be filed, but counsel believes that such

a petition would be frivolous, then counsel may move again in this

court for leave to withdraw from representation.    Counsel’s motion

must state that a copy thereof was served on the client.          We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.



                                                            AFFIRMED




                               - 3 -